i          i        i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00331-CV

                                ACSTAR INSURANCE COMPANY,
                                          Appellant

                                                    v.

                                          CITY OF LAREDO,
                                               Appellee

                      From the 111th Judicial District Court, Webb County, Texas
                                Trial Court No. 2006-CVF-002054-D4
                              Honorable Raul Vasquez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: September 30, 2009

DISMISSED

           Before the court is appellant’s motion for voluntary dismissal. Appellant’s motion to dismiss

is granted, and this appeal is dismissed. See TEX . R. APP . P. 42.1(a)(1). Costs of appeal are taxed

against the appellant. See id. at (d).

                                                         PER CURIAM